DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 3/8/2021 has been entered. Claims 1-20 remain pending in the application. 

Terminal Disclaimer
The terminal disclaimer filed on 3/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Application No. 14174119 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 1, 11 and 20 are objected to because of the following informalities: 
Claim 1, 11 and 20 recite “fixed volume”, it’s not clear the fixed volume is 3D geometry itself, or a container to hold 3D geometry. Please further specify to make it clear.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2, 6, 9, 11-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen U.S. Patent Application 20180181802 in view of Breton U.S. Patent Application 20050046645, and further in view of Saruta U.S. Patent Application 20130141570.
Regarding claim 20, Chen discloses a system, comprising:
one or more memories (memory 1404, 1418) storing instructions; and
one or more processors (processor 1402, 1416) that are coupled to the one or more memories and, when executing the instructions (paragraph [0089]: The computer-readable medium can include any electronic, optical, magnetic, or other storage device capable of providing a processor with computer-readable instructions or other program code), are configured to:
for each design included in a plurality of designs, render a set of views based on the 3D geometry, wherein each view in the set of views is rendered from a viewpoint corresponding to a different viewpoint of the plurality of viewpoint of the fixed volume (paragraph [0111]: FIG. 19 shows sets of query depth maps 1902a-c and corresponding sets 1904a-c of the top-three nearest example images that were retrieved using the feature descriptors. Most of these top-three nearest example images depicted the same pose as the input query, but different viewpoints; paragraph [0028]: The present disclosure includes systems and methods for recognizing combinations of body shape, pose, and clothing in three-dimensional ("3D") input images; paragraph [0111]: the body shape and clothing remain fixed (fixed volume). The auto-encoder neural network model was trained using 2940 examples, each of which was rendered from one of 24 viewpoints);
for each set of views, compute a different shape embedding based on a trained encoder (paragraph [0077]: Through this iterative training process, the auto-encoder neural network model 500 is modified such that a "pose" portion of the feature vector 506 can accurately reproduce the pose depicted in a depth map 502 if the feature vector 506 is decoded into a 
in response to receiving a command, determine one or more target designs included in the first plurality of designs based on at least a first shape embedding; and display the one or more target designs, wherein the target designs reflect a preference associated with the first command (paragraph [0053]: The training module 102 (or other suitable application) receives user inputs 202 that are used to generate synthetic training images 104; paragraph [0085]: The method 1000 outputs an estimated body shape, body pose, and clothing. FIG. 13 depicts an example 1302 of the estimated body shape and body pose using the method of FIG. 10 and an example 1304 of the estimate clothing using the method of FIG. 10).
Chen discloses all the features with respect to claim 20 as outlined above. However, Chen fails to disclose scaling a three-dimensional (3D) geometry associated with the design into a fixed volume comprising a plurality of vertices, wherein each view is created corresponding to a different vertex of the plurality of vertices of the fixed volume, receiving a command via a graphical user interface (GUI). 
Breton discloses scaling a three-dimensional (3D) geometry associated with the design into a fixed volume comprising a plurality of vertices (paragraph [0007]: the respective geometries of the scene and any 3D object therein are transformed by said translation, rotation and scaling functions according to said user input data relative to said viewport; paragraph [0038]: 3D objects are defined by system 101 as a plurality of vertices having respective x, y and z co-ordinates within the RCS 203, 204, 205 of volume 201 (fixed volume)), 
receiving a command via a graphical user interface (GUI) (paragraph [0094]: user 100 selects a "translate" portion 214 of viewport 202, which is the graphical user interface (GUI) of application 502).

Chen as modified by Breton discloses all the features with respect to claim 20 as outlined above. However, Chen as modified by Breton fails to disclose each view is created corresponding to a different vertex of the plurality of vertices of the fixed volume. 
Saruta discloses each view is created corresponding to a different vertex of the plurality of vertices of the fixed volume (paragraph [0053]: If the center of the geodesic dome is considered as a target object 31, vertices 50 of the regular polyhedron obtained by the geodesic dome can be respectively considered as viewpoints which look down the target object 31 from various positions, and vertices and plane central points of each regular icosahedron can be used as the viewpoints).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chen and Breton’s to create view from vertex as taught by Saruta, to obtain images from different viewpoint.

Claim 1 recites the functions of the apparatus recited in claim 20 as method steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 20 applies to the method steps of claim 1.

Regarding claim 2, Chen as modified by Breton and Saruta discloses the computer-implemented method of claim 1, wherein the plurality of designs is generated via a generative design flow (Chen’s paragraph [0040]: Digital tools, as described herein, include a tool that is used to perform a function or a workflow electronically… or any other tool that can be used for creating, editing, managing, generating, tracking, consuming or performing any other function or workflow related to content; paragraph [0111]: FIG. 19 shows sets of query depth maps 1902a-c 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chen’s to scale geometry feature as taught by Breton, to achieve cost savings, high-tech solutions images; and combine Chen and Breton’s to create view from vertex as taught by Saruta, to obtain images from different viewpoint.

Regarding claim 6, Chen as modified by Breton and Saruta discloses the computer-implemented method of claim 1, wherein determining the one or more target designs comprises performing one or more clustering operations on the plurality of designs based on the shape embeddings to generate a first shape cluster that includes the one or more target designs (Chen’s paragraph [0111]: FIG. 19 shows sets of query depth maps 1902a-c and corresponding sets 1904a-c of the top-three nearest example images that were retrieved using the feature descriptors. Most of these top-three nearest example images (cluster) depicted the same pose as the input query, but different viewpoints). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chen’s to scale geometry feature as taught by Breton, to achieve cost savings, high-tech solutions images; and combine Chen and Breton’s to create view from vertex as taught by Saruta, to obtain images from different viewpoint.

Regarding claim 9, Chen as modified by Breton and Saruta discloses the computer-implemented method of claim 1, wherein each view included in each set of views comprises a different rendering (Chen’s paragraph [0111]: FIG. 19 shows sets of query depth maps 1902a-c and corresponding sets 1904a-c of the top-three nearest example images that were retrieved using the feature descriptors. Most of these top-three nearest example images (cluster) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chen’s to scale geometry feature as taught by Breton, to achieve cost savings, high-tech solutions images; and combine Chen and Breton’s to create view from vertex as taught by Saruta, to obtain images from different viewpoint.

Claim 11 recites the functions of the apparatus recited in claim 20 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the apparatus in claim 20 applies to the medium steps of claim 11.
Claim 12 recites the functions of the method recited in claim 2 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 2 applies to the medium steps of claim 12.
Claim 16 recites the functions of the method recited in claim 6 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 6 applies to the medium steps of claim 16.

Claim 3-4, 7-8, 10, 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen U.S. Patent Application 20180181802 in view of Breton U.S. Patent Application 20050046645, in view of Saruta U.S. Patent Application 20130141570, and further in view of Tran U.S. Patent Application 20140300758.
Regarding claim 3, Chen as modified by Breton, Saruta and Tran discloses the computer-implemented method of claim 1, wherein determining the one or more target designs comprises:
computing a distance between a first shape embedding and a second shape embedding; determining that a first design included in the plurality of designs is similar to a second design 
and adding the first design to a list of designs that are similar to the second design, wherein the list includes the one or more target designs (Chen’s paragraph [0111]: FIG. 19 shows sets of query depth maps 1902a-c and corresponding sets 1904a-c of the top-three nearest example images that were retrieved using the feature descriptors. Most of these top-three nearest example images depicted the same pose as the input query, but different viewpoints). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chen, Breton and Saruta’s to match geometry feature as taught by Tran, to achieve cost savings, high-tech solutions images.

Regarding claim 4, Chen as modified by Breton, Saruta and Tran discloses the computer-implemented method of claim 1, wherein determining the one or more target designs comprises:
performing one or more comparison operations between two or more of the shape embeddings to generate a ranked list of shape embeddings; and generating a ranked list of designs based on the ranked list of shape embeddings, wherein the ranked list includes the one or more target designs (Tran’s paragraph [0010]: the GUI may display the video objects in an order based on how closely each video object matches the selected video object and/or a video object identified during the seed search, which may an order different than an order based on a time when each video object was captured; paragraph [0429]: After performing the search for video objects that most closely match the selected video object, each video frame displayed at 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chen, Breton and Saruta’s to match geometry feature as taught by Tran, to achieve cost savings, high-tech solutions images.

Regarding claim 7, Chen as modified by Breton, Saruta and Tran discloses the computer-implemented method of claim 1, wherein determining the one or more target designs comprises:
 computing a plurality of distances based on the shape embeddings (Tran’s paragraph [0405]: The similarity measure is the mean distance from each edge in the search image to the closest edge in the model for the current translation. This is obtained by accumulating samples from the distance map of the model for each edge in the search image); 
and performing one or more filtering operations on the plurality of designs based on the plurality of distances to determine the one or more target designs (Tran’s paragraph [0229]: an engine to perform image flow conditioning and noise filtering, including gain control and contrast modification… an engine to perform binary morphological filtering, with size classification and contour-structure shaping; paragraph [0010]: the GUI may display the video objects in an order based on how closely each video object matches the selected video object and/or a video object identified during the seed search; paragraph [0429]: After performing the search for video objects that most closely match the selected video object, each video frame displayed at GUI may include a video object identified by a solid line rectangle indicating that video object most closely matches the selected video object). 


Regarding claim 8, Chen as modified by Breton, Saruta and Tran discloses the computer-implemented method of claim 1, wherein determining the one or more target designs comprises searching the plurality of designs based on the shape embeddings to determine at least one design included in the plurality of designs (Tran’s paragraph [0429]: After performing the search for video objects that most closely match the selected video object, each video frame displayed at GUI may include a video object identified by a solid line rectangle indicating that video object most closely matches the selected video object; Chen’s paragraph [0032]: Given an input image, the image manipulation application uses the trained machine-learning algorithm to compute a feature descriptor similarly and perform a nearest neighbor search in a database of example images. The image manipulation application uses the trained machine learning algorithm to match a figure in the input image to a corresponding example figure in one of the example images). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chen, Breton and Saruta’s to match geometry feature as taught by Tran, to achieve cost savings, high-tech solutions images.

Regarding claim 10, Chen as modified by Breton, Saruta and Tran discloses the computer-implemented method of claim 1, wherein the trained encoder comprises at least one convolutional neural network (CNN) (Tran’s paragraph [0381]: A convolutional neural network, or alternatively a multilayer perceptron neural network, is trained on the newly created training set; Chen’s paragraph [0029]: The machine learning algorithm is trained by configuring a neural network to accurately encode input depth maps). 


Regarding claim 13, Chen as modified by Breton, Saruta and Tran discloses the one or more non-transitory computer readable media of claim 11, wherein determining the one or more target designs comprises:
computing a distance between a first shape embedding and a second shape embedding; determining that a first design included in the plurality of designs is dissimilar to a second design included in the plurality of designs based on the distance (Tran’s paragraph [0405]: The similarity measure is the mean distance from each edge in the search image to the closest edge in the model for the current translation. This is obtained by accumulating samples from the distance map of the model for each edge in the search image. If there is a perfect match, the mean distance is 0; Chen’s paragraph [0111]: Most of these top-three nearest example images depicted the same pose as the input query, but different viewpoints. In some cases, the top three nearest examples also showed slight variation from the input pose);
and adding the first design to a list of designs that are dissimilar to the second design, wherein the list includes the one or more target designs (Chen’s paragraph [0111]: FIG. 19 shows sets of query depth maps 1902a-c and corresponding sets 1904a-c of the top-three nearest example images that were retrieved using the feature descriptors. Most of these top-three nearest example images depicted the same pose as the input query, but different viewpoints. In some cases, the top three nearest examples also showed slight variation from the input pose). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chen, Breton and Saruta’s to match geometry feature as taught by Tran, to achieve cost savings, high-tech solutions images.

Claim 14 recites the functions of the method recited in claim 4 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 4 applies to the medium steps of claim 14.
Claim 17 recites the functions of the method recited in claim 7 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 7 applies to the medium steps of claim 17.
Claim 18 recites the functions of the method recited in claim 8 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 8 applies to the medium steps of claim 18.

Claim 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen U.S. Patent Application 20180181802 in view of Breton U.S. Patent Application 20050046645, in view of Saruta U.S. Patent Application 20130141570, in view of Tran U.S. Patent Application 20140300758, and further in view of Husseini U.S. Patent Application 20090208097.
Regarding claim 5, Chen as modified by Breton, Saruta and Tran discloses the computer-implemented method of claim 1, wherein determining the one or more target designs comprises:
performing multiple pairwise comparison operations between the shape embeddings to generate a plurality of distances (Tran’s paragraph [0405]: The similarity measure is the mean distance from each edge in the search image to the closest edge in the model for the current translation. This is obtained by accumulating samples from the distance map of the model for each edge in the search image. If there is a perfect match, the mean distance is 0; Chen’s paragraph [0060]: a machine learning algorithm may be trained just as effectively using depth maps of synthetic training images as compare to using depth maps of "real" training images. Accordingly, in some embodiments, training a machine learning algorithm 106 based on the 
 and determining the target designs from the plurality of designs based on the plurality of distances (Tran’s paragraph [0010]: the GUI may display the video objects in an order based on how closely each video object matches the selected video object and/or a video object identified during the seed search; paragraph [0429]: After performing the search for video objects that most closely match the selected video object, each video frame displayed at GUI may include a video object identified by a solid line rectangle indicating that video object most closely matches the selected video object). However, Chen as modified by Breton, Saruta and Tran fails to disclose generating a histogram based on the plurality of distances; determining a similarity threshold based on the histogram.
Husseini discloses generating a histogram based on the plurality of distances; determining a similarity threshold based on the histogram (paragraph [0043]: the threshold may be set so that if the similarity or distance measure between the query image histogram and the 1NN image histogram is less than the threshold, the images are identified as being similar).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chen, Breton, Saruta and Tran’s to generate histogram as taught by Husseini, to determine image similarity easily and accurately.

Claim 15 recites the functions of the method recited in claim 5 as medium steps.  Accordingly, the mapping of the prior art to the corresponding functions of the method in claim 5 applies to the medium steps of claim 15.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen U.S. Patent Application 20180181802 in view of Breton U.S. Patent Application 20050046645, in view of .
Regarding claim 19, Chen as modified by Breton and Saruta discloses the one or more non-transitory computer readable media of claim 11, wherein computing a set of views based on the 3D geometry associated with the design comprises, rendering the 3D geometry based on the virtual camera to generate a different view included in the set of views (Chen’s paragraph [0060]: the depth map of a synthetically generated training image will not vary significantly from the depth map of a "real" training image (i.e., an image captured with a camera). Thus, a machine learning algorithm may be trained just as effectively using depth maps of synthetic training images as compare to using depth maps of "real" training images. Accordingly, in some embodiments, training a machine learning algorithm 106 based on the depth maps of synthetic training images allows for the generation of feature descriptors (e.g., feature vectors) that accurately describe body shape, body pose, and clothing; paragraph [0111]: FIG. 19 shows sets of query depth maps 1902a-c and corresponding sets 1904a-c of the top-three nearest example images that were retrieved using the feature descriptors. Most of these top-three nearest example images depicted the same pose as the input query, but different viewpoints; paragraph [0110]: Each synthetic example can be rendered from different viewpoints). However, Chen as modified by Breton and Saruta fails to disclose virtual camera. 
Bell discloses virtual camera (paragraph [0022]: internal model 103 may include information about a virtual camera used as a viewpoint for rendering the 3D model).
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine Chen, Breton and Saruta’s to use virtual camera as taught by Bell, to provide a realistic 3D model for the object from different point of view.

Response to Arguments

Applicant's arguments filed 3/8/2021, page 8 - 9, with respect to the rejection(s) of claim(s) 1 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Chen U.S. Patent Application 20180181802 in view of Breton U.S. Patent Application 20050046645, and further in view of Saruta U.S. Patent Application 20130141570, as outlined above.

Applicant argues on page 8-9 that "Claim 1, as amended, recites the limitations of scaling a three-dimensional (3D) geometry associated with the design into a fixed volume comprising a plurality of vertices, and rendering a set of views based on the scaled 3D geometry. None of the references cited by the Examiner teach or suggest these limitations."

In reply, the rejection is based on Chen, Breton and Saruta combined. Chen discloses render a set of views based on the 3D geometry, wherein each view in the set of views is rendered from a viewpoint corresponding to a different viewpoint of the plurality of viewpoint of the fixed volume (paragraph [0111]: FIG. 19 shows sets of query depth maps 1902a-c and corresponding sets 1904a-c of the top-three nearest example images that were retrieved using the feature descriptors. Most of these top-three nearest example images depicted the same pose as the input query, but different viewpoints; paragraph [0028]: The present disclosure includes systems and methods for recognizing combinations of body shape, pose, and clothing in three-dimensional ("3D") input images; paragraph [0111]: the body shape and clothing remain fixed (fixed volume). The auto-encoder neural network model was trained using 2940 examples, each of which was rendered from one of 24 viewpoints).
Breton discloses scaling a three-dimensional (3D) geometry associated with the design into a fixed volume comprising a plurality of vertices (paragraph [0007]: the respective 
Saruta discloses each view is created corresponding to a different vertex of the plurality of vertices of the fixed volume (paragraph [0053]: If the center of the geodesic dome is considered as a target object 31, vertices 50 of the regular polyhedron obtained by the geodesic dome can be respectively considered as viewpoints which look down the target object 31 from various positions, and vertices and plane central points of each regular icosahedron can be used as the viewpoints).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616